SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8- A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 CHINA PHARMAHUB CORP. (Exact name of registrant as specified in its charter) Nevada 20-2208821 (State of incorporation or organization) (I.R.S. Employer Identification No.) 20955 Pathfinder Road, Suite 100 Diamond Bar, California 91765 (Address of Principal Executive Offices, Including Zip Code) Securities to be registered pursuant to section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be so registered None None If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. o If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. x Securities Act registration statement file number to which this form relates:333-159028 (If applicable) Securities to be registered pursuant to Section 12(g) of the Act:Common Stock 1 Item 1.Description of Registrant’s Securities to be Registered A description of the shares to be registered hereunder is contained in the Registration Statement on Form S-1 which was filed with the Securities and Exchange Commission. Item 2.Exhibits Pursuant to the Instructions as to Exhibits with respect to Form 8-A, no exhibits are required to be filed with this registration statement on Form 8-A, because no other securities of the Registrant are registered on OTC Bulletin Board. SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Date:April 1, 2011 China PharmaHub Corp.­­­­ (Registrant) By: /s/Richard Lui Name: Richard Lui Title: President and CEO 2
